Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EUGENIO L. RODRIGUEZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00178-CR

Appeal from the

109th District Court

of Andrews County, Texas

(TC# 1532)




O P I N I O N

           This is an appeal from the trial court’s denial of appellant’s motion for 
DNA testing pursuant to Tex. Code Crim. Proc. Ann. art. 64.01 (Vernon Supp. 2004-05). 
We affirm.
           Appellant’s court-appointed counsel has filed a brief in which he has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87
S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel’s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and
file a pro se brief.  Appellant has filed a pro se brief.
           We have carefully reviewed the record and counsel’s brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the matter discussed in counsel’s brief and the
pro se brief would add nothing to the jurisprudence of the state.
           The judgment is affirmed.
 
                                                                  RICHARD BARAJAS, Chief Justice
September 22, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)